               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   )   NO. 4:17-CR-360
                                           )
                 v.                        )   (Chief Judge Conner
                                           )
JEAN-PIER JEAN BAPTISTE,                   )
             Defendant.                    )   (Electronically Filed)


                      FINAL ORDER OF FORFEITURE

     Upon the proceedings had heretofore and the Motion of the United

States of America, the Court finds:

     A Preliminary Order of Forfeiture was entered on February 7,

2018, ordering the defendant to forfeit:

           a. Bloomin' Brands gift card in the amount of $35.00;

           b. Ruby Tuesday’s gift card number 6109304520127316 in

              the amount of $35.00;

           c. TGI Friday’s gift card number 6066491584459999009 in

              the amount of $35.00;

           d. Friday’s gift card number 6006491584486677628 in the

              amount of $35.00;

           e. Applebee’s gift card number 3086640000358693952 in the

              amount of $30.00;
f. Buffalo Wild Wings gift card number 6121076164039764

  in the amount of $35.00;

g. Longhorn Steakhouse gift card number

  6104735349240601 in the amount of $30.00;

h. Red Lobster gift card number 133880085121095 in the

  amount of $20.00;

i. Walmart gift card number 6102978967788291 in the

  amount of $25.00;

j. Olive Garden gift card number 6132600105969285 in the

  amount of $7.34;

k. Olive Garden gift card number 6133549828219413 in the

  amount of $0.69;

l. $545.00 in U.S. Currency seized on September 27, 2017,

  during a traffic stop in Montoursville, PA;

m. Apple cell phone, serial number: #8901260952128351879;

n. Black Garmin GPS, serial number: 2W3831945;

o. Epson XP-434 color inkjet printer, serial number

  VZWP209972;

p. Apple cell phone, serial number: 2012CJ5271;


                        2
            q. Apple Macbook Pro, serial number: C02FPDDDDF8V;

               and

            r. Apple Model, 85 watt Magsafe power adapter

      All personal service was completed and notice of the Preliminary

Order of Forfeiture was published on the government’s internet

forfeiture website.

      All persons claiming an interest in the above-described property

were required to file their claims with the Clerk of Court not later than

thirty days after the date of final publication of notice. The Court

specifically finds that Theresa Beatrice Taylor-Adams was properly

served, having been served by both first class and certified mail,

certified mail being returned as “unclaimed” and first class mail not

being returned, and that Lekaye Solomon was properly served, with

attempted service at his two last-known addresses and successful

service on his attorney in a related state case.

      No petitions were filed within the thirty-day period required by

21 U.S.C. § 853(n)(2). Therefore, any third-party interests are barred

by failure of those parties to file a timely petition.




                                      3
    NOW, THEREFORE, upon motion of the United States of America

for Final Order of Forfeiture, it is hereby ORDERED that:

                (1)   All right, title, and interest, including the

                      interests of titled owners, spouses, and any other

                      interested parties, in the above-described

                      property is hereby condemned, forfeited and

                      vested in the United States of America, and shall

                      be disposed of according to law;

                (2)   The United States is entitled to its costs herein;

                (3)   The United States District Court shall retain

                      jurisdiction in the case for the purpose of

                      enforcing this Order; and

                (4)   The Clerk is hereby directed to send attested

                      copies of this Order to all counsel of record.



                      Dated this 20th day of November, 2018.


                            /s/ CHRISTOPHER C. CONNER
                            CHRISTOPHER C. CONNER
                            CHIEF JUDGE



                                    4
